DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s Amendment filed August 18, 2021 (hereinafter “08/18/21 Amendment") has been entered, and fully considered.  In the 08/18/21 Amendment, claims 1, 2, 4-6, 12, & 15 were amended, and claim 3 was cancelled.  No claims were newly added.  Therefore, claims 1, 2, & 4-16 are now pending in the application.
3.	The 08/18/21 Amendment has overcome the objections to the Specification and claims previously set forth in the Non-Final Office Action mailed 07/22/21 (“07/22/21 Action”), as well as the prior rejections under § 112(b). 
4.	The prior rejections under § 103 have been updated to address the 08/18/21 Amendment, and maintained, along with the non-statutory double patenting rejection.
5.	Applicant’s arguments are addressed in detail below in the “Response to Arguments” section.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1, 8, 11, 13, & 16 are rejected under 35 U.S.C. 103 as being unpatentable over International Publication No. WO 2012/095653 A1 (published 19 July 2012) to Hancock et al.  ("Hancock") (made of record in Applicant’s 04/16/20 IDS) in view of U.S. Patent Application Publication No. 2010/0321257 to Brannan ("Brannan"), and further in view of U.S. Patent No. 6,221,039 to Durgin et al. ("Durgin") and U.S. Patent Application Publication No. 2006/0282048 to Kimura et al. ("Kimura").
9.	Regarding claim 1, Hancock teaches an interface joint for interconnecting an electrosurgical generator [RF/microwave energy generator – pg. 36, ll. 26-27] and an electrosurgical instrument [electrosurgical instrument (402) – pg. 36, ll. 20-22; FIG. 15 (reproduced below)], the interface joint comprising: 
a housing [junction element (410) – pg. 36, ll. 24-25]…, the housing [(410)] having: 
a first inlet for receiving radiofrequency (RF) electromagnetic (EM) energy or microwave frequency EM energy from the electrosurgical generator [the portion of junction (410) which receives coaxial cable (406) – pg. 36, ll. 23-25; FIG. 15; see also pg. 36, ll. 26-28 (“The coaxial cable 406 is connected to a RF/microwave energy generator (not shown) via a quick release connecter 412”)],
a second inlet for receiving fluid [the portion of junction (410) which receives fluid feed conduit (408) - pg. 36, ll. 23-25; FIG. 15; see also pg. 36, ll. 28-30 (“In this embodiment, the fluid feed conduit 408 is arranged to receive saline solution, e.g. from a syringe (not shown)”)], and 
an outlet [the distal end of junction (410) that interfaces with common carrier tube (404) – pg. 36, ll. 22-26; FIG. 15]; [and]
a single cable assembly [common carrier tube (404) - pg. 36, ll. 22-26; FIG. 15] for connecting the outlet to the electrosurgical instrument [(402)], the single cable assembly [(404)] comprising a flexible sleeve [see pg. 37, ll. 31-32 (“The common carrier tube 404 is a flexible tube e.g. capable of insertion in and movement with an endoscope”)] which defines a fluid flow path that is in fluid communication with the second inlet, and which conveys a coaxial cable that is connected to the first inlet [see pg. 36, ll. 22-26 (“The apparatus 400 comprises a common carrier tube 404 which receives a coaxial cable 406 and a fluid feed conduit 408 at a junction element 410 located at its proximal end and conveys them to the instrument 402 at its distal end”)].  

    PNG
    media_image1.png
    160
    521
    media_image1.png
    Greyscale

FIG. 15 of HANCOCK

	A.	ELECTRICALLY INSULATING MATERIAL
Hancock does not, however, explicitly teach that the housing [junction element (410)] is made of electrically insulating material.  
	However, it was well known in the art, before the effective filing date of the claimed invention, to make connector hubs out of electrically insulating materials.
	As an example, Brannan, in a similar field of endeavor, teaches a microwave ablation system (10) that includes a microwave antenna assembly (12) coupled to a microwave generator (14) via a flexible coaxial cable (16).  The antenna assembly (12) includes a radiating section (18) connected by feedline (20) (or shaft) to the cable (16).  More specifically, the feedline (20) is connected to a hub (22), which is connected to the cable (16) through a cable connector (19).  The hub (22) may have a variety of suitable shapes, e.g., cylindrical, rectangular, etc. [¶[0020]; FIG. 1].
	Brannan further teaches that the hub (22) may be formed from an electrically insulating material, particularly a non-conductive, conformal material such as polyesters, polyimides, polyamides, polyamide-imides, polyetherimides, polyacrylates, polyethylene terephthalate, polyethylene, polypropylene, polyvinylidene chloride, polysiloxanes, combinations thereof and the like [¶[0026]]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hancock such that the housing [junction element (410)] be made of electrically insulating material, so as to provide a safer operating room environment (e.g., by eliminating or mitigating an electrocution risk to a surgeon or operator, as well as a chance of surgical fire).  Further, use of electrically insulating material was recognized as part of the ordinary capabilities of one skilled in the art (as evidenced by Brannan), and one of ordinary skill in the art would have been capable of using this known material type with the device of Hancock and the results would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
B.	SLIDABLE TRIGGER/PUSH ROD 
The combination of Hancock & Brannan, as set forth above, does not teach:
a slidable trigger on the housing, the slidable trigger being attached to a push rod….
Durgin in a similar field of endeavor, teaches a surgical instrument (100) comprising a housing (101) having a needle assembly (150), comprising a “push rod” [broadly, needle hub (151) which carries needle (152) at its distal end, and which is slidably mounted within housing (151) to extend and retract needle (152) – col. 4, ll. 19-42; FIGS. 1, 4].  A slidable trigger [broadly, needle operator (156)] is attached to the push rod [attached to needle hub (151) for moving needle hub (151) [col. 4, ll. 19-42; FIGS. 1, 4].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Hancock & Brannan to include the needle assembly of Durgin as described above, and wherein a slidable trigger is provided on the housing, the slidable trigger being attached to a push rod, so as to add to the functionality of the device of Hancock & Brannan, thereby resulting in efficiencies for a surgeon performing a surgical procedure (i.e., by including injection capability with irrigation capability resulting in a multi-function surgical instrument). 
C.	PUSH ROD EXTENDING FROM HOUSING
The combination of Hancock, Brannan, and Durgin does not, however, teach that the push rod [(151)] that extends out of the housing [(101)] through the outlet.  By contrast, Durgin teaches that the push rod [(151) is connected to the needle (152) within the housing, such that the needle (152), and not the push rod (151), extends through the outlet of housing (101).
However, it was known in the art to connect/join the proximal end of a needle to the distal end of a push rod (or “pusher”) distally of a housing or operation portion of an operating device, before the effective filing date of the claimed invention.   
Kimura, in a similar field of endeavor, teaches a needle for an endoscope [Abstract] comprising an operation portion (103) and a distal needle portion (101) [¶[0113]; FIG. 21].  With reference to FIG. 21, a “pusher” [wire (105)] is connected to hollow needle (106) distal to operation portion (103).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Hancock, Brannan, and Durgin such that the push rod extends out of the housing through the outlet, since such modification amounts merely to the substitution of one known pusher/needle attachment configuration for another, yielding predictable results (connecting a “pusher” to a needle) to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
10.	Regarding claim 8, the combination of Hancock, Brannan, Durgin, and Kimura teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Hancock further teaches wherein the cable assembly [common carrier tube (404)] has an outer diameter in the range 1.2 mm to 9 mm [see, e.g., pg. 38, ll. 14-16 (“The diameter of the common carrier tube 404 itself is 2.5 mm or less, so that it fits in the instrument channel of an endoscope”)].11.	Regarding claim 11, the combination of Hancock, Brannan, Durgin, and Kimura teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Durgin further teaches wherein the housing comprises a strain relief element mounted in the outlet and surrounding the flexible sleeve [Durgin teaches a surgical instrument (100) comprising a housing (101) having an outlet at its distal end (FIG. 1) where catheter (108) is attached to the housing (col. 4, ll. 43-55; FIG. 1); a strain relief element (109) is disposed on body (101) at its distal end and used to attach catheter (108) (col. 4, ll. 52-55; FIG. 1)].
  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Hancock, Brannan, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
12.	Regarding claim 13, the combination of Hancock, Brannan, Durgin, and Kimura teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Hancock further teaches wherein the flexible sleeve [(404)] comprises a multi lumen tube [pg. 38, ll. 1-29; FIGS. 18-20]. 13.	Regarding claim 16, the combination of Hancock, Brannan, Durgin, and Kimura teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Hancock further teaches wherein the housing is an elongate capsule sized to fit in an operator's hand [as broadly as claimed, junction element (410) as shown in FIG. 15 is elongate, shaped as a capsule, and is capable of fitting in an operator’s hand].  Note also ¶[0020] of Brannan which teaches that it was known in the art for a hub to have a variety of suitable shapes.  

14.	Claims 2, 4, 6, 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hancock, Brannan, Durgin, & Kimura, and further in view of U.S. Patent Application Publication No. 2011/0060326 to Smith et al. ("Smith").
15.	Regarding claim 2, the combination of Hancock, Brannan, Durgin, and Kimura teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  

wherein the housing includes an internal watertight branched passageway which defines a fluid flow path between the second inlet and the outlet, and wherein the internal watertight branched passageway has a first port adjacent to the first inlet for admitting the coaxial cable.
Smith, in a similar field of endeavor, is directed to a system and method for performing an ablation procedure comprising a microwave ablation system (10) [¶[0020]; FIG. 1].  Smith teaches a housing [connection hub (22)] comprising a branched passageway [¶’s [0028]-[0031]; FIGS. 1, 5, 6] including a first port [cable connector (79) - ¶[0028]; FIGS. 5, 6] adjacent a first inlet for connecting/admitting the coaxial cable [flexible coaxial cable (16) - ¶[0020]; FIG. 1].  Though not explicit in Smith, it is the Examiner’s position that the branched passageway of connection hub (22) is “watertight” in that it includes established inflow/outflow fluid ports (32) and (34), respectively, for the circulation of fluid there-through such that liquid would not “leak” outside of connection hub (22) during use.       
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Hancock, Brannan, Durgin, and Kimura such that the housing includes an internal watertight branched passageway which defines a fluid flow path between the second inlet and the outlet, and wherein the internal watertight branched passageway has a first port adjacent to the first inlet for admitting the coaxial cable, since such modification amounts merely to the substitution of one known hub configuration for another, yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
16.	Regarding claim 4, the combination of Hancock, Brannan, Durgin, & Kimura teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  

The combination of Hancock, Brannan, Durgin, & Kimura does not, however, teach:
wherein the housing includes an internal watertight branched passageway which defines a fluid flow path between the second inlet and the outlet, and wherein the internal watertight branched passageway has a first port adjacent to the first inlet for admitting the coaxial cable.
Smith, in a similar field of endeavor, is directed to a system and method for performing an ablation procedure comprising a microwave ablation system (10) [¶[0020]; FIG. 1].  Smith teaches a housing [connection hub (22)] comprising a branched passageway [¶’s [0028]-[0031]; FIGS. 1, 5, 6] including a first port [cable connector (79) - ¶[0028]; FIGS. 5, 6] adjacent a first inlet for connecting/admitting the coaxial cable [flexible coaxial cable (16) - ¶[0020]; FIG. 1].  Though not explicit in Smith, it is the Examiner’s position that the branched passageway of connection hub (22) is “watertight” in that it includes established inflow/outflow fluid ports (32) and (34), respectively, for the circulation of fluid there-through such that liquid would not “leak” outside of connection hub (22) during use.       
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Hancock, Brannan, Durgin, & Kimura such that the housing includes an internal watertight branched passageway which defines a fluid flow path between the second inlet and the outlet, and wherein the internal watertight branched passageway has a first port adjacent to the first inlet for admitting the coaxial cable, since such modification amounts merely to the substitution of one known hub configuration for another, yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
claim 6, the combination of Hancock, Brannan, Durgin, Kimura, & Smith teaches all of the limitations of claim 4 for the reasons set forth in detail (above) in the Office Action.  
	Durgin further teaches wherein the second port comprises a sealing bung which defines a watertight passage for the push rod [Durgin teaches a surgical instrument (100) comprising a housing (101) having a needle assembly (150), comprising a “push rod” -- broadly, needle hub (151) which carries needle (152) at its distal end, and which is slidably mounted within housing (151) to extend and retract needle (152) – col. 4, ll. 19-42; FIGS. 1, 4.  Housing body (101) further comprises a seal that surrounds catheter main shaft (108) which passes through housing (101) to prevent irrigation fluid from exiting into the housing – which contains needle hub (151) (col. 4, ll. 43-55; FIGS. 1, 4)].   
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Hancock, Brannan, Durgin, Kimura, & Smith such that the second port comprises a sealing bung which defines a watertight passage for the push rod so as to prevent fluid leakage. 
18.	Regarding claim 7, the combination of Hancock, Brannan, Durgin, Kimura, & Smith teaches all of the limitations of claim 2 for the reasons set forth in detail (above) in the Office Action.  
	Smith further teaches wherein the internal watertight branched passageway is formed from a pair of Y-shaped conduits [clearly shown in FIGS. 1, 5, & 6]. 19.	Regarding claim 15, the combination of Hancock, Brannan, Durgin, Kimura, & Smith teaches all of the limitations of claim 4 for the reasons set forth in detail (above) in the Office Action.  
	Kimura further teaches [FIG. 21] wherein a distal end of the push rod [(105)] is connected to a proximal end of a needle ferrule [“connected” to (107) via the proximal end of needle (106)], . 
20.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hancock, Brannan, Durgin, & Kimura, as applied to claim 1 above, and further in view of U.S. Patent No. 6,335,027 to Le et al. ("Le").
21.	Regarding claims 9 & 10, the combination of Hancock, Brannan, Durgin, & Kimura teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	The combination of Hancock, Brannan, Durgin, & Kimura does not, however, teach:
wherein the flexible sleeve has spiral wound reinforcement or spiral wound multiple cross braiding therein to assist in the transfer of torque (claim 9); nor 
wherein the spiral wound reinforcement or spiral wound multiple cross braiding has a variable pitch (claim 10).  
	Le, in a similar field of endeavor, is directed to a catheter having continuous variability of stiffness or flexibility along and about the length of the flexible catheter.  Embedded flexible braid wires surrounded by layers of varied hardness flexible plastic allows flexibility in different degrees for tracking and navigating along a tortuous vascular or other path [col. 1, ll. 5-11].  
	More particularly, Le teaches that a flexible microcatheter (10) includes an inner layer (34) having a lumen (36) [col. 3, ll. 41-45; FIG. 2].  A braid (40) is aligned over and about the length of the inner layer (34), and can include from four to 64 braid wires, can be of flat or round stainless steel or polyamide based filament or other such suitable material and can be spiral or cross wound and varying from 10 to 100 picks or pitches per inch [col. 3, ll. 54-60].   
torque transmission qualities during rotation of the flexible microcatheter (10) during navigation and penetration of tortuous or other vascular paths [col. 3, line 60 – col. 4, line 2; FIG. 2].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Hancock, Brannan, Durgin, & Kimura such that the flexible sleeve has spiral wound reinforcement or spiral wound multiple cross braiding therein to assist in the transfer of torque, and wherein the spiral wound reinforcement or spiral wound multiple cross braiding has a variable pitch, as taught by Le, so as to provide the advantages and benefits imparting flexibility to the flexible sleeve while also providing for structural integrity and for superior torque transmission qualities, as explicitly taught by Le. 

22.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of the combination of Hancock, Brannan, Durgin, & Kimura, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2013/0282007 to Chong et al. ("Chong").
23.	Regarding claim 12, the combination of Hancock, Brannan, Durgin, & Kimura teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
The combination of Hancock, Brannan, Durgin, & Kimura, however, does not teach:
a second coaxial cable attached to the first inlet via an interface connection, wherein the interface connection is arranged to permit relative rotation of the interface joint relative to the second coaxial cable.
The connector 40 at the proximal end of the handle may incorporate a slip ring arrangement or a similar connecting arrangement allowing rotation of the handle without rotating the cable connecting the catheter to a monitoring system (the cable and the monitoring system not shown in FIGS. 1a to 1c)”)].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Hancock, Brannan, Durgin, & Kimura to include a second coaxial cable attached to the first inlet via an interface connection, wherein the interface connection is arranged to permit relative rotation of the interface joint relative to the second coaxial cable so as to allow, for example, greater maneuverability/positioning of the interface joint by a user during a procedure without worrying about the coaxial cable becoming twisted/tangled when the interface joint is moved.  Further, all the claimed elements were clearly known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

24.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hancock, Brannan, Durgin, and Kimura, as applied to claim 13 above, and further in view of U.S. Patent Application Publication No. 2016/0310701 to Pai (having an earliest effective filing date of Dec. 10, 2013) ("Pai").
25.	Regarding claim 14, the combination of Hancock, Brannan, Durgin, and Kimura teaches all of the limitations of claim 13 for the reasons set forth in detail (above) in the Office Action.  
	The combination of Hancock, Brannan, Durgin, and Kimura does not, however, teach:

Pai, in a similar field of endeavor, teaches that such a lumen configuration was known.  Particularly, Pai teaches a catheter (10) including a distal deflectable section (20) having an outer body/jacket (28) and an insert component (48), which may be, for example, made from an extruded polymer.  As seen in FIG. 3, the insert component (48) may comprise a section of tri-lumen tubing, including, e.g., a single central lumen (50) that is straddled by a pair of diametrically-opposed pull wire lumens (52, 54) [¶’s [0039], [0041]; FIG. 3].  
 It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Hancock, Brannan, Durgin, and Kimura such that the flexible sleeve includes an extruded separator element inserted inside a single lumen tube, the extruded separator element including a plurality of through channels, as taught by Pai, since such modification amounts merely to the substitution of one known multi-channel lumen configuration for another, yielding predictable results (a plurality of through-channels) to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

26.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hancock, Brannan, Durgin, Kimura, & Smith, as applied to claim 2 above, and further in view of U.S. Patent Application Publication No. 2014/0005657 to Brannan et al. ("Brannan ‘657").
27.	Regarding claim 5, the combination of Hancock, Brannan, Durgin, Kimura, & Smith teaches all of the limitations of claim 2 for the reasons set forth in detail (above) in the Office Action.  
The combination of Hancock, Brannan, Durgin, Kimura, & Smith, however, does not teach:

Brannan ‘657, in a similar field of endeavor, teaches a microwave ablation system (10) comprising a connection hub (80) including an inlet fluid port (87), an outlet fluid port (89), and a transition (60) [broadly, part of a “first port”] within which coaxial cable (16) is secured to feedline (30) [¶’s [0041], [0042], [0043], [0048]; FIGS. 1-3].  Brannan ‘657 further teaches that transition (60) includes an O-ring (62) [broadly, a “sealing bung”] for sealingly engaging transition (60) within hub (80) [¶[0045]; FIG. 3].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Hancock, Brannan, Durgin, Kimura, & Smith such that the first port comprises a sealing bung which defines a watertight passage for the coaxial cable, as taught by Brannan ‘657, so as to protect the point at which coaxial cable (16) joins transition (60) in hub (80) from any back-flow of fluid.  Further, all the claimed elements were clearly known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Double Patenting
28.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
29.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 & 7 of co-pending Application No. 16/632,826 (the “’826 Application”) entitled “INTERFACE JOINT FOR AN ELECTROSURGICAL APPARATUS” (published as U.S. Patent Application Publication No. 2020/0246068 on Aug. 6, 2020).  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The following relationships are noted by the Examiner:
Instant claim 1 to claims 6 & 7 of the ‘826 Application.

Response to Arguments
30.	The rejections under § 103 and the non-statutory double patenting rejection have been updated to address the 08/18/21 Amendment, and maintained.
31.	Particularly, in the 08/18/21 Amendment, independent claim 1 was amended to include the limitation of original claim 3 (now cancelled), which was rejected based on the combination of Hancock, Brannan, Durgin, & Kimura [see 07/22/21 Action, at pg. 15, ¶’s 33-34].  As such, independent claim 1 is now rejected (herein) based on the combination of Hancock, Brannan, Durgin, & Kimura.
32.	Hancock
33.	Applicant first argues that Hancock fails to disclose or suggest “an inlet” as recited in claim 1 “such as a ‘plug’ or ‘receiver’ through which energy is delivered to the interface joint” [08/18/21 Amendment, pg. 8].  Applicant is improperly reading limitations into the claims.  Claim 1 recites neither a “plug” nor a “receiver,” but rather only an “inlet,” which, as broadly as claimed, is taught by Hancock for the reasons set forth above in the body of the rejection.    
34.	Applicant similarly argues that Hancock does not disclose or suggest “a second inlet for receiving fluid” [08/18/21 Amendment, pg. 8].  This argument is likewise not persuasive.  As receives fluid feed conduit (408) in Hancock [pg. 36, ll. 23-25; FIG. 15] comprises an “inlet” (an opening for intake). 
35.	Alleged “Hindsight” 
36.	Finally, Applicant alleges that the rejection of (original) claim 3 based on the combination of Hancock, Brannan, Durgin, & Kimura constitutes an improper use of hindsight:
The Applicant further submits that the Office is improperly using hindsight to combine unrelated limitations from Hancock, Durgin, and Kimura in an attempt to establish obviousness. There is no indication in any of the references that one of ordinary skill in the art would arrive at the features of previously pending claim 3 without the teachings in the current application.  

08/18/21 Amendment, pg. 9.
Examiner disagrees with this contention, as a prima facie case of obviousness has been clearly established by providing a legally proper motivation for combining each of the references in the formulated rejection.  Other than a general allegation of “impermissible hindsight,” Applicant fails to identify, much less challenge, any of the articulated motivations set forth in the body of the rejection of (original) claim 3.  Further, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
For at least the foregoing reasons, the rejections under § 103 are maintained.

Conclusion
37.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

38.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794
 
                                                                                                                                                                                                       

/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794